              Case 1:92-cr-05084-LJO Document 269 Filed 08/10/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                          CASE NO. 1:92-CR-05084

11                                Plaintiff,            ORDER TO REFLECT VICTIMS’ NAME
                                                        CHANGE AND DISBURSE RESTITUTION
12                          v.

13   LLOYD GENE PLOUTZ,
                                 Defendant.
14

15

16          This matter is before the Court on the government’s request that the Clerk of Court disburse

17 remaining restitution payments for victims Eugene Thompson and Elaine Thompson to Sheldon

18 Thompson, pursuant to 18 U.S.C. § 3663(a)(2).

19          IT IS HEREBY ORDERED that the financial unit for the Clerk of Court for the United States

20 District Court for the Eastern District of California is directed to disburse past and future payments made

21 to victims Eugene and Elaine Thompson to Sheldon Thompson. The Clerk of Court is further

22 ORDERED to pay any proportionate restitution currently available and any future proceeds due to

23 Eugene and Elaine Thompson to Sheldon Thompson.

24 IT IS SO ORDERED.

25
        Dated:    August 10, 2021
26                                                    UNITED STATES DISTRICT JUDGE

27

28


      [PROPOSED] ORDER TO REFLECT VICTIMS’              1
30    NAME CHANGE AND DISBURSE RESTITUTION
